           Case 1:20-cv-05219-RA Document 9 Filed 12/29/20 Page 1 of 2
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 12/29/2020


 WILSON TACURI, SECURI TACURI
 QUITO, individually and on behalf of all
 others similarly situated,

                              Plaintiffs,                       No. 20-CV-5219 (RA)

                        v.                                              ORDER

 SAGGIO RESTAURANT INC., KALKIN
 NARVALIS, PEDRO NARVALIS,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

        According to the Final Report of Mediator #4 filed on the docket, mediation was

unsuccessful. It is hereby:

       ORDERED that, to conserve resources, to promote judicial efficiency, and in an effort to

achieve a faster disposition of this matter, that the parties must discuss whether they are willing to

consent, under 28 U.S.C. § 636(c), to conducting all further proceedings before Magistrate Judge

Moses. If both parties consent to proceed before Judge Moses, they must, by January 13, 2021,

submit to the Court a fully executed Notice, Consent, and Reference of a Civil Action to a

Magistrate Judge form, a copy of which is available at https://www.uscourts.gov/forms/civil-

forms/notice-consent-and-reference-civil-action-magistrate-judge.       If the Court approves that

form, all further proceedings will then be conducted before Judge Moses rather than before this

Court. Any appeal would be taken directly to the United States Court of Appeals for the Second

Circuit, as it would be from this Court if the consent form were not signed and so ordered. An

information sheet on proceedings before magistrate judges is attached to this Order.
            Case 1:20-cv-05219-RA Document 9 Filed 12/29/20 Page 2 of 2




         If any party does not consent to conducting all further proceedings before the Magistrate

Judge, the parties must file a joint letter by no later than January 13, 2021 , advising the Court that

the parties do not consent, but without disclosing the identity of the party or parties who do

not consent. No adverse consequences will result from the withholding of that consent.

         The parties are reminded that, in most cases, settlements of claims under the FLSA must

be approved by the Court. See Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir.

2015).

SO ORDERED.

Dated:      December 29, 2020
            New York, New York


                                                   Ronnie Abrams
                                                   United States District Judge




                                                  2
